United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2194
                                     ___________

Julius E. Wright,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Department of Health and Human         *
Services, Charles E. Johnson, Acting   * [UNPUBLISHED]
          1
Secretary,                             *
                                       *
            Appellee.                  *
                                  ___________

                               Submitted: January 27, 2009
                                  Filed: February 25, 2009
                                   ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Julius Wright appeals the district court’s2 entry of judgment, and the denial of
his motion for a new trial, following a jury trial in his Title VII action. Wright alleged
that he had been terminated from his government position as a sample custodian in the


      1
       Charles E. Johnson was designated as Acting Secretary as of noon on January
20, 2009, until a new Secretary is appointed, and is substituted as appellee pursuant
to Federal Rule of Appellate Procedure 43(c).
      2
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Arkansas Regional Laboratory (ARL), which is part of the Department of Health and
Human Services (HHS), in retaliation for prior Equal Employment Opportunity (EEO)
activity. The district court3 granted summary judgment in part to HHS, finding that
Wright could claim retaliation based only on a 1996 EEO complaint, and thus he
could not introduce evidence of his previous activity in 1985-86 as a union steward.
Following a four-day trial, a jury returned a verdict for HHS. Wright moved for a new
trial, and the district court denied the motion, as well as a motion to reconsider the
denial.

       In this timely appeal, Wright argues that the district court erred in prohibiting
him from introducing evidence of his prior union activity, in allowing HHS to bring
sample accountability records (SARs) into the courtroom, and in denying the motion
for new trial based upon Wright’s claims of insufficient evidence and juror bias. For
the reasons that follow, we affirm.

       First, we find that the district court did not err in prohibiting Wright from
introducing evidence of his prior union activity. See Beach v. Yellow Freight Sys.,
312 F.3d 391, 397 (8th Cir. 2002) (questions of admission of evidence reviewed for
abuse of discretion). Because the court had granted summary judgment as to claims
of retaliation based on anything other than Wright’s 1996 EEO complaint, his other
prior activities were not relevant. See Fed. R. Evid. 403; cf. Duncan v. Delta Consol.
Indus., Inc., 371 F.3d 1020, 1025 (8th Cir. 2004) (employment discrimination
complaint must be limited to scope of investigation reasonably expected to grow out
of charge of discrimination with Equal Employment Opportunity Commission).

     Second, we find the district court did not err in allowing defendants to bring
SARs into the courtroom. See Beach, 312 F.3d at 397 (abuse-of-discretion standard).
Wright was given an opportunity to review the records, they were used only to support


      3
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas.
                                          -2-
a prepared summary, and Wright has not demonstrated how he was prejudiced. See
Moses.com Sec., Inc. v. Comprehensive Software Sys., Inc., 406 F.3d 1052, 1058-59
(8th Cir. 2005) (for new trial, evidentiary ruling must be so prejudicial that new trial
is required and would likely produce different result).

       Third, the district court did not err in denying Wright’s motion for a new trial
based on the sufficiency of the evidence. See Jones v. Swanson, 341 F.3d 723, 732
(8th Cir. 2003) (motion for new trial reviewed for abuse of discretion; when basis for
motion is verdict against weight of evidence, denial is virtually unassailable on
appeal); Kubitz v. Dohrn Transfer Co., 293 F.3d 454, 455 (8th Cir. 2002) (court will
reverse only if there is absolute absence of evidence to support jury verdict). There
was ample evidence to support the jury’s verdict. Meredith Grahn, who was
responsible for both Wright’s hiring and termination, testified that accurate SARs
were critical to the functioning of ARL, that she terminated Wright for his failure to
improve the accuracy of the SARs despite her prior warning, and that she did not
know Wright had filed a prior EEO complaint before she terminated him. Her
testimony was supported by her audit reports, which she verified again with the SARs;
by the testimony of her assistant John Gridley that he shared her concerns regarding
the inaccurate SARs; and by the testimony of personnel specialist Mary Ann
Hutchison and former deputy director Art Norris that they had not mentioned Wright’s
prior EEO complaint to Grahn. The jury was entitled to credit Grahn’s testimony.
See United States v. Barajas, 474 F.3d 1023, 1026 (8th Cir. 2007) (credibility of
witnesses is question for jury).

      Finally, the district court did not abuse its discretion in denying a new trial
based on the alleged juror bias. See United States v. Tucker, 137 F.3d 1016, 1026
(8th Cir. 1998) (party seeking new trial for concealed juror bias must prove juror was




                                          -3-
dishonest and motivated by partiality, and true facts would have supported striking
juror for cause) (citing McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548,
(1984)).

      The judgment is affirmed.
                      ______________________________




                                        -4-